Citation Nr: 9905058	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-08 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the veteran's daughter, D.S.B., is a "child" as 
defined by laws authorizing veterans' benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The veteran had active service from January 1943 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied a claim that the veteran's 
daughter, D.S.B., was entitled to status as a "child" of 
the veteran on the basis of permanent incapacity for self-
support prior to age 18.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  D.S.B. was born in December 1953, and is approximately 45 
years old.

3.  There is no evidence that D.S.B. was incapable of self-
support prior to age 18.


CONCLUSION OF LAW

The legal requirements for recognition of D.S.B. as a 
"child" as defined by laws authorizing veterans' benefits 
have not been met.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.356 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks recognition that his daughter, D.S.B., is a 
"child" for purposes of benefits administered by VA.  
D.S.B.'s birth certificate reflects that she was born in 
December 1953, and thus is currently about 45 years old.  
Veterans' benefits statutes provide entitlement to various 
benefits for a person who is a "child" of a veteran.  By 
law, a "child" is a person who is unmarried and is under 
age 18, or is under age 23 and pursuing a course of 
education, if legal relationship to the veteran as specified 
in the statute is established.  38 U.S.C.A. § 101(4)(A).  A 
person who meets the statutory criteria as to marital status 
and relationship to the veteran and who became permanently 
incapable of self-support prior to age 18 may also be 
recognized as a "child" of a veteran for benefits purposes, 
regardless of chronological age.  

In this case, the evidence of record establishes that D.S.B. 
is a daughter of the veteran within the meaning of the 
applicable statutes and is unmarried.  The Board must 
determine whether D.S.B., who is past age 18, remains 
entitled to legal status as a "child" of the veteran for 
benefits purposes on the basis that she became permanently 
incapable of self-support prior to reaching age 18.  
38 C.F.R. § 3.356.   The focus of analysis must be on 
D.S.B.'s abilities at the time of her 18th birthday.  Her 
abilities at that time determine whether she is currently 
entitled to the status of "child."  Dobson v. Brown, 4 Vet. 
App. 443 (1993).

Private medical records dated in January 1974 disclose that 
D.S.B. was hospitalized to evaluate complaints of pruritus of 
the skin.  The records reflect that D.S. B. had developed a 
generalized pruritic rash about one year earlier.  The rash 
resolved but the pruritus remained.  Pruritus secondary to 
psychophysiologic disorder was diagnosed.  The records 
reflect that D.S.B. lived alone, was not working, and was not 
a student.  The records reflect that Stelazine was prescribed 
as an anti-pruritic and for D.S.B.'s "possible underlying 
schizoid process."  

In a private medical statement dated in June 1997, Garry 
Porter, M.D., indicated that he had been treating D.S.B. for 
schizophrenia "for some time."  Dr. Porter indicated that 
D.S.B.'s schizophrenia was a long-term illness, but did not 
indicate when it arose.  

By a statement submitted in September 1997, R.L.B., M.D., the 
brother of D.S.B., stated that he observed paranoia, auditory 
hallucinations, and preoccupation with false beliefs, such as 
being infected with parasites, prior to her 18th birthday.  

Dr. Porter submitted a September 1997 letter in which he 
stated that he believed that D.S.B.'s schizophrenia was 
diagnosed while she was in college.  He stated that D.S.B. 
now lives in a group home and cannot live independently.  

At a personal hearing conducted in October 1997, the veteran, 
D.S.B.'s father, testified that, although D.S.B. attempted to 
attend college, she was unable to complete actual course work 
because of her mental illness.  He also testified that she 
was "barely" able to complete high school, and that he 
noticed behaviors he now knows were manifestations of 
schizophrenia before she went to college, although he did not 
realize the significance of the behavior at the time.  

The veteran testified that D.S.B. received no medical or 
psychiatric treatment prior to 1974, except as reflected in 
the hospitalization summary of record.  The veteran testified 
that the actual diagnosis of schizophrenia was in 1974, when 
D.S.B. was approximately 20 years old.  He also testified to 
his belief that, since schizophrenia is caused by a defective 
gene, and is a disease that an individual is born with, 
although it often does not manifest until the person is 18 or 
more, his daughter should be recognized as having been 
incapable of self-support at age 18, although the medical 
diagnosis was not made until some time after her eighteenth 
birthday.  

There is no medical evidence that D.S.B. manifested a 
psychiatric disability at the time she graduated from high 
school at age 18 and began attempting to attend college.  The 
Board finds that Dr. Porter's statement, submitted in 
September 1997, is not evidence of D.S.B. becoming 
permanently incapable of self-support prior to age 18 because 
the doctor stated that he believed that D.S.B.'s 
schizophrenia was diagnosed while she was in college.  
Moreover, the opinion was not based upon examination or 
observation during the period of time in question but rather 
was offered in 1997, many years after D. S. B. attained the 
age of 18.  As to D.S.B.'s brother's statement, while he is a 
physician, and he did state that she manifested behaviors 
consistent with schizophrenia prior to age 18, the evidence 
reflects that R.L.B. was six years older than D.S.B., and was 
a student at a college located in another city when D.S.B. 
graduated from high school.  The evidence also indicates that 
R.L.B. was in medical school, but had not yet graduated, at 
the time of D.S.B.'s first hospitalization in 1974.  The 
Board further notes that the statement was submitted more 
than 25 years after D.S.B. attained the age of 18.  The 
medical evidence on file dated in 1974, within several years 
of D.S.B.'s 18th birthday, while indicating some psychiatric 
problems at that time, does not show permanent incapability 
of self-support, and the evidence does not indicate that 
schizophrenia was present several years earlier.  The Board 
finds that this evidence, dated proximate to the period of 
time in question, is more probative as to D.S.B.'s mental 
status in the early 1970s  than R.L.B.'s brief statement 
submitted so many years later.  Moreover, even assuming that 
the early symptoms of later diagnosed schizophrenia were 
present before or proximate to the age of 18, neither R.L.B. 
or Dr. Porter's statement, submitted so many years after the 
period of time in question, shows that D.S.B. became 
permanently incapable of self-support prior to age 18. 

As to the veteran's testimony on this matter, while he is 
certainly capable of describing the behavior of his daughter, 
it is many years after the fact and, more importantly, being 
a layman, he is not competent to give an opinion regarding 
medical diagnosis or permanent incapability of self-support.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board does not find that the veteran's testimony 
establishes that D.S.B. was incapable of self-support prior 
to age 18.  The regulations provide that the individual's 
educational progress prior to age 18, and daily activities in 
the home and community, may be considered equivalent to 
employment prior to age 18.  In this case, the evidence 
reflects that D.S.B. completed high school in the usual 
amount of time and was accepted to a university for further 
education.  There is no contemporaneously recorded evidence 
to support the veteran's assertion that his daughter 
"barely" finished high school.  There is no other evidence 
of record that her home or community activities were 
inconsistent with progression toward self-support prior to 
age 18.  

The Board recognizes the veteran's contention that D.S.B. 
should not be denied recognition as a "child" solely 
because her mental disability was not correctly diagnosed 
until after her 18th birthday.  However, the governing 
statues and regulations governing specify, in pertinent part, 
that a "child" is a person who "before attaining the age 
of eighteen years, became permanently incapable of self-
support."  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim that the veteran's daughter, 
D.S.B., is a "child" as defined by laws authorizing 
veterans' benefits, must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claim for status for D.S.B. as a "child" for purposes 
of veterans' benefits laws is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


- 6 -


